DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 01-31-2021 is acknowledged. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-21-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-207750 A hereinafter Azuma in view of U.S. Pre-Grant Publication No. 2009/0246607 hereinafter Shinyashiki. 
Regarding Claim 1, Azuma teaches a lithium ion battery [1] comprising: a unit cell formed by sequentially stacking a positive current collector [7], a positive active material layer [5], a separator [4], a negative active material layer [6], and a negative current collector [8], wherein the battery comprises a frame member [9, 10] disposed between the positive current collector and the negative current collector to seal the positive active material layer, the separator, and the negative active material layer (paragraphs 24-29, see annotated figures below).

    PNG
    media_image1.png
    393
    597
    media_image1.png
    Greyscale
 
Azuma does not specifically disclose that the frame member has an electronic component disposed therein that detects an internal condition of the cell. 

Regarding Claims 2-4, the combination teaches that the electronic component is a voltage detection means, disposed at multiple positions in the frame member, and electrically connected to the negative current collector and the positive current collector (paragraph 16 of Shinyashiki). 
Regarding Claim 5, the combination teaches that the negative current collector and the positive current collector are resin current collectors and are directly joined and electrically connected to the electronic component (see Azuma and Shinyashiki). 
Regarding Claims 6-8, the combination teaches the frame member is provided with a through hole for disposing the electronic component, and the electronic component is connected to the protection circuit [32] (see Azuma and Shinyashiki). 
Regarding Claims 9 and 12, the combination teaches the protection circuit [32] is connected to the electronic component (i.e. sensing portion and voltage holes). (see figures of Shinyashiki and using a switch or wireless electronic component would have been obvious to one of ordinary skill in the art). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729